DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-14, 16-20 are pending in the application.
Response to Arguments
Applicant's arguments filed 11/8/2021 concerning claim 1 have been fully considered but they are only partly persuasive. Applicant states that the term a detection subsystem configured to determine a height of a vehicle and to compare said height to a set height value is not found in Baskaran, even though Baskaran mentions a “linear interrupt sensor” and its use in measuring height. However, under the broadest reasonable interpretation, a “height of a vehicle” can be “higher than a set height value”.   In fact, any system using a lateral sensor to measure height will be comparing the height of a vehicle to “a set height value”, where the set height value is the height at which the lateral sensor is placed. Furthermore, Figure 1 shows that at a stage of the process the measured vehicle height (124) is compared to a height limit (132) of the roadway.
Applicant’s arguments, see pg. 12, filed 11/8/2021, with respect to the rejection(s) of amended claim(s) 1 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baskaran under 103. Measuring the duration of a signal interruption in order to determine whether the interruption is a true signal or simply a glitch in the data collection is known in the art of data collection and would have been obvious to one of ordinary skill in the art at the time of the application. 
Applicant's arguments concerning claim 11 have been fully considered but they are not persuasive. “On a highway sign” may be considered to be on the infrastructure holding an individual highway sign, under a broadest reasonable interpretation. 
Applicant’s arguments, see pp. 18-19, filed 11/8/2021, with respect to the rejection(s) of claim(s) 12 under §103 concerning Bergan have been fully considered have been fully considered and are persuasive. Whether Bergan decides to measure the truck based on weight or not, the fact is that the height of the truck is measured in a system with multiple sensors per lane, which are the elements of the claim.  However, upon further consideration, a new ground(s) of rejection is made in view of JPH11257943A (Ikefuchi).
Applicant’s arguments, see pp. 14-15, filed 11/8/2021, with respect to the rejection(s) of claim(s) 20 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baskaran, in light of Ikefuchi.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the difficulty of reading white letters upon a grey scale background when the image is pixilated. (Figs. 1-6).  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Amended claim 1 contains the clause: “a detection subsystem algorithm that identifies a lane of the roadway in which said vehicle is present based upon outputs provided by at least said pair of lateral sensors and detects a vehicle height of said vehicle in said lane based at least in part on outputs of one or more vertical sensor of said plurality of sensors, the vehicle height compared to a height threshold;” However, there is no explanation in the specification as to how a pair of lateral sensors can be used to identify a lane of a roadway.  Figures 5 and 7 show both horizontal and vertical sensors, but it is the vertical type A sensors (Fig 7) which are identified as being the lane detector sensors (see [0050] in specification), not the horizontal type B sensors (Fig. 7).
For purposes of examination, it is assumed that the clause in amended claim 1 should read as follows: “a detection subsystem algorithm that identifies a lane of the roadway in which said vehicle is present based upon outputs of one or more vertical sensor of said plurality of sensors and detects a vehicle height of said vehicle in said lane based at least in part on outputs provided by at least said pair of lateral sensors 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note that this is written as a Markush grouping but is not using the correct language and remains an open-ended group: “wherein said transmitter comprises at least one of the following: a cellular data transmitter, WiFi, and Bluetooth.”  For purposes of examination this is assumed to be a proper Markush group.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. 9472103 (Baskaran).
As for claim 5, Baskaran teaches an overheight road vehicle detection system (Fig. 1) comprising:
a detection subsystem configured to determine a height of a vehicle and to compare said height to a set height value, said detection subsystem comprising a plurality of sensors placed in preselected locations to detect a passing vehicle and to output detection signals, the detection subsystem determining said height based at least in part on the detection signals output by at least one of said plurality of sensors; (Vehicle height calculation system 120 is a system for determining the vehicle height 114. Vehicle height ("calculated height") is then compared to a received height limit: "The height limit 132 is a pre-determined height limit. In some embodiments, the height limit 132 is determined based on the height of an overpass or tunnel that is along the roadway 134. In other embodiments, the height limit 132 is used as a proxy for overall size and determined based on the weight limit of a bridge." (Col. 3 lines 5-10) Height alert program 140, provides warning 150.  Processors inherent in the use of a 'linear interrupt sensor" in order to interpret meaning of signal. See Fig. 2 for process. Height comparison between vehicle height and height limit is mentioned)
and a warning subsystem coupled to said detection subsystem, such that when said detection subsystem determines that said height is above said set height value, said warning subsystem triggers a warning indicator, and wherein the warning subsystem stores information relating to the determination of height and the comparison of said height to said set height value by said detection subsystem. (Fig. 1, Height alert program 140, provides warning 150.  Processors inherent in the use of a 'linear interrupt sensor" in order to interpret meaning of signal. See Fig. 2 for process. Height comparison between vehicle height and height limit is mentioned in Col 3 lines 17-21).
Baskaran does not teach the monitoring of the length of the signal interruption in order to determine whether the interruption of the signal is valid.  However, the monitoring of the length of a putatively positive signal (here the interruption of a continuous signal between a pair of sensors; see mention of a linear interrupt sensor Col. 2 lines 29-41) in order to determine whether the signal interruption is really valid and not a glitch, is known in the art of data collection and would be known to one of obvious skill in the art. 
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baskaran as applied to claim 5 above, and further in view of WO 2019/050448 (Lundin et al., hence Lundin).
As for claim 6, Baskaran does not specifically teach the use of a transmitter and a receiver in the warning subsystem. However, Lundin, in his vehicle dimension estimation system teaches wherein said [subsystem] further comprises a transmitter, said transmitter capable of transmitting said stored information to a receiver. ("Further, the infrastructure comprising the sensor may also comprise a wireless communication device for wireless communication with the vehicle 101…" page 6, lines 37-38.)
It would have been obvious to one of ordinary skill in the art at the time of the application to use the wireless communication network of Lundin to implement the warning system of Baskaran. The motivation would be to provide a secondary mechanism by which the warning could be transmitted.
As for claim 7, Lundin also teaches wherein said transmitter comprises at least one of the following: a cellular data transmitter, WiFi, and Bluetooth. ("The wireless communication may comprise, or at least be inspired by wireless communication technology such as Wi-Fi, .... Ultra Mobile Broad band (UMB), Bluetooth (BT) ... to name but a few possible examples of wireless communications in some embodiments." lines 5-10 pg. 7.)
As for claim 8, Baskaran simply teaches the use of a "linear interrupt sensor." However, Lundin teaches, in his vehicle dimension measurement system, wherein said plurality of sensors is selected from the group consisting of laser sensors, ultrasonic sensors, and time-of-flight sensors. ("The road-side structure 200 comprises a vehicle external sensor 210. The vehicle external sensor 210 may comprise e.g. a camera, a stereo camera, an infrared camera, a video camera, a radar, a lidar, an ultrasound device, a time-of-flight camera, or similar device, in different embodiments. Further, the road-side structure 200 may comprise a plurality of vehicle external sensors 210 in some alternative embodiments." pg. 10 lines 27-30.)
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran as applied to claim 5 above, and further in view of "The Effect of Filtering on Proximity Sensors", M .S. thesis, written by J. Taghipour, (2017), (hence NPL-MS-thesis.)
As for claim 9, Baskaran does not specifically mention adding filtering to output signals. However, filtering output signals of proximity sensors to remove noise is known in the art, as is shown in NPL-MSthesis, and would be readily carried out by one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time of the application to use filtering techniques, as outlined by Taghipour (NPL-MS-thesis), on the detection sensors used to implement the sensing system of Baskaran. The motivation would be to cut down on noise and improve accuracy.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baskaran as applied to claim 5 above, and further in view of JPH11257943A (lkefuchi).
As for claim 10, Baskaran does not specifically mention the use of overhead sensors. However, in his vehicle measurement system lkefuchi teaches wherein said plurality of sensors comprises overhead sensors. (Figs. 2, 3, 5).
It would have been obvious to one of ordinary skill in the art at the time of the application to use the sensors of lkefuchi to implement the sensing system of Baskaran. The motivation would be to provide a higher accuracy measurement system.
As for claim 12, Baskaran does not specifically teach an array of sensors. However, Ikefuchi teaches wherein the overhead sensors comprise an array of sensors located over each of one or more road lanes. (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the application to use the sensor placement of Ikefuchi to implement the sensing system of Baskaran. The motivation would be to cut down noise (through averaging of signals, if array is only over one lane) or monitor more than one lane at a time (if over multiple lanes). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran and lkefuchi as applied to claim 10 above, and further in view of "LaRa-OHVD: An Innovative Over-Height Vehicle Detection System to Protect our Bridges to Prosperity", essay and presentation by A. Singhal, (2015), (hence NPLOHVD).
As for claim 11, Baskaran does not specifically mention sensors on a highway sign or under an intersecting bridge. However, NPL-OHVD teaches wherein [overhead] sensors are located [on] a highway sign. (Slide 5 shows mounting on highway sign. The system doesn't have multiple sensors, but the design of this sensor was to take the place of multiple sensors.)
It would have been obvious to one of ordinary skill in the art at the time of the application to use the sensor placement of Singhal (NPL-OHVD) to implement the sensing system of Baskaran, as modified by lkefuchi. The motivation would be to use existing (or necessary) infrastructure to mount said sensors.  Under a broadest reasonable interpretation, “located on a highway sign” can incorporate the surrounding mounting infrastructure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran as applied to claim 5 above, and further in view of JP 4138523 (Fujieda).
comprising at least one motion sensor. (Motion sensors in the road to count vehicles (abstract))
It would have been obvious to one of ordinary skill in the art at the time of the application to use the motion sensors of Fujieda to implement the sensing system of Baskaran. The motivation would be increase robustness of the system by adding a confirmatory separate sensor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran, as modified by lkefuchi, as applied to claim 10 above, and further in view of JP 4485018 B2 (Suzuki).
As for claim 14, Baskaran, as modified by lkefuchi, does not teach further signal correction measuring the duration of the detection signals. However, Suzuki in his ultrasonic sensor correction system teaches a correction function performed by the system by which said duration of each of said detection signals is monitored. (paragraph [0006] in translation. Also see Table 1 which gives the time it takes for different types of vehicles to pass under an ultrasonic sensing unit at different speeds.(The right hand side gives the average number of corresponding pulse counts for each class and each speed.)))
It would have been obvious to one of ordinary skill in the art at the time of the application to correct, using the correction techniques of Suzuki, the ultrasonic sensors of lkefuchi installed in the sensing system of Baskaran. The motivation would be increase accuracy of the ultrasonic detector signals, increasing accuracy of vehicle discrimination.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran in light of Ikefuchi.
As for claim 1, Baskaran teaches a vehicle detection system (Fig. 1) comprising: 
a plurality of sensors, said plurality of sensors each being either a vertical sensor or a lateral sensor, and wherein [and] wherein at least two of said plurality of sensors are coupled, wherein a pair of said lateral sensors are coupled, said pair of lateral sensors are positioned to detect a presence of a vehicle on a roadway; (mentions a "linear interrupt sensor" and its use in measuring height: "In embodiments where the vehicle height is represented as a range or as exceeding a threshold, the vehicle height calculation system 120 may determine the vehicle height 114 via a linear interrupt sensor. For example, the vehicle height calculation system 120 may determine if the vehicle height 114 is below seven feet or seven feet and above. In such an embodiment, a linear interrupt sensor may extend entirely or partially [sic] a roadway, at an exemplary height of seven feet above the roadway such that any vehicle with a vehicle height seven feet or above interrupts the linear interrupt sensor and indicate to the 40 vehicle height calculation system 120 that the vehicle height 114 is seven feet or above." (Lines 29-41 Col.2) From the above description it can be seen that the linear interrupt sensor runs horizontally.  A "linear interrupt sensor" would implicitly contain two parts, one the emitter and one the receiver.)
and at least one processor electrically coupled to said plurality of sensors, said at least one processor being configured to perform: (Fig. 1,  Height alert program 140, provides warning 150.  Processors inherent in the use of a 'linear interrupt sensor" in order to interpret meaning of signal.)
a detection subsystem algorithm that [detects] a vehicle height of said vehicle in said lane, [the] vehicle height compared to a height threshold;  (Fig. 1 for the computing blocks, see Fig. 2 for the process.  The “calculated height” is the measured height while the “height limit” is the threshold beyond which the warning is given.)
and a warning subsystem algorithm that receives an indication from the detection subsystem algorithm that an overheight condition has been detected based upon said comparison and provides a warning indication to a driver of the vehicle. (Fig. 1, Height alert program 140, provides warning 150.)
wherein at least one of said plurality of sensors is a vertical sensor or a detection subsystem algorithm that identifies a lane of the roadway in which said vehicle is present based upon outputs provided by at least said pair of lateral sensors and detects a vehicle height of said vehicle in said lane based at least in part on outputs of one or more vertical sensor of said plurality of sensors. However, Ikefuchi teaches a plurality of sensors, said plurality of sensors each being either a vertical sensor or a lateral sensor, and wherein at least one of said plurality of sensors is a vertical sensor and wherein at least two of said plurality of sensors are coupled, wherein a pair of said lateral sensors are coupled, said pair of lateral sensors are positioned to detect a presence of a vehicle on a roadway; (Figs. 2, 3 show a grid of vertical sensors crossed with pairs of horizontal sensors. "...according to the present invention, the apparatus further comprises a plurality of scanning distance measuring means for measuring a distance from above, and a plurality of detecting means for detecting the presence or absence of an object from a side, wherein the plurality of distance measuring means and the detecting means Is used to measure the height and width of the traveling vehicle and the traveling lane."[0005] (underlining added.) (Also see [0006] for mention of using the sensor set-up for determining the travelling lane.))
It would have been obvious for one of ordinary skill in the art at the time of the application to use the sensor grid of Ikefuchi in the height warning system of Baskaran. The motivation would have been to increase the measuring capabilities of the system and allow lane discrimination as well. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran in light of lkefuchi as applied to claim 1 above, and further in view of Lundin.
As for claim 2, Baskaran simply teaches the use of a "linear interrupt sensor." However, Lundin teaches, in his vehicle dimension measurement system, wherein said plurality of sensors is selected from the group consisting of laser sensors, ultrasonic sensors, and time-of-flight sensors. ("The road-
It would have been obvious to one of ordinary skill in the art at the time of the application to use the sensors of Lundin to implement the sensing system of Baskaran. The motivation would be to cut down on the number of required sensors as well as providing further information (such as distance to the vehicle.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran, as modified by lkefuchi as applied to claim 1 above, and further in view of Fujieda.
As for claim 3, Baskaran does not specifically teach the use of motion sensors. However, Fujieda in his system teaches comprising at least one motion sensor, and wherein said at least one processor is also configured to perform a vehicle presence algorithm that detects a presence of a vehicle based on an output of said at least one motion sensor. (See paragraph [0030] to see how a vibration sensor can be used to measure motion of a vehicle. Also see Fig. 1. A processor is inherent.)
It would have been obvious to one of ordinary skill in the art at the time of the application to use the motion sensors of Fujieda to implement the sensing system of Baskaran, as modified by lkefuchi. The motivation would be increase robustness of the system by adding a confirmatory separate sensor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baskaran, as modified by lkefuchi as applied to claim 1 above, and further in view of "LIDAR Speed-Measuring Device Performance Specifications", NHTSA report (2013) (NPL-NHTSA).
wherein said plurality of sensors is capable of taking at least one measurement on a vehicle with a speed up to 100 miles per hour is inherent in any system using qualified LIDAR sensors.
It would have been obvious to one of ordinary skill in the art at the time of the application to use qualified LIDAR sensors to implement the sensing system of Baskaran, as modified by the layout of lkefuchi. The motivation would be that the system could handle vehicles passing through at high speeds.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2514127 (Smith) and further in view of CN 203489844U (Jiang et al., hence Jiang).
As for claim 16, Smith teaches: an overheight road vehicle detection system (page 1 lines 20-22) comprising: a detection subsystem comprising at least of two [sensors] located along a road, and wherein at least one of said at least two [sensors] is located on each side of the road such that a signal is emitted from said at least one of said [sensors] on a first side of the road to a second said at least one laser sensor on a second side of the road, creating a pair of sensors having a signal link between them, where the detection subsystem determines a height of a vehicle based at least in part on detection signals output by said at least two laser sensors; (Fig. 4a, "Figure 4a shows one embodiment where the vehicle height measurement units 7 and 8 consist of a number of optical pairs. !n this embodiment, a number of transmitters are placed on one side of the road 4 that a vehicle 5 is travelling on and an equal number of receivers are placed on the other. As a vehicle 5 of a certain height travels past the optical pairs, it blocks off the signal sent by the transmitters and received the receivers, indicating that the vehicle 5 is too tall for the potential obstacle." Pg. 8, lines 11-16) and a warning subsystem coupled to said detection subsystem such that when said signal link is broken, said warning subsystem triggers a warning indicator. ("Together with the vehicle presence unit 6, the vehicle height measurement units 7 and 8 may then initiate the transmission of a radio signal to the sign 9 to alert a driver of a vehicle 5 of an impending collision." pg. 8 lines 16-18.) 
Smith mentions the use of optical sensors but does not specifically mention laser sensors. However, Jiang teaches where a signal is emitted from said at least one of said laser sensors on a first side of the road to a second said at least one laser sensor on a second side of the road, creating a pair of sensors having a signal link between them, where the detection subsystem determines a height of a vehicle based at least in part on detection signals output by said at least two laser sensors (the use of horizontal laser sensors to measure a vehicle profile; see abstract, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the application to use the laser sensors of Jiang to implement the sensing and warning system of Smith. The motivation would be to gain the benefits of using laser sensors (less noise, can measure at high speeds, etc.)
Neither Smith nor Jiang specifically mention the monitoring of the length of the signal interruption in order to determine whether the interruption of the signal is valid.  However, the monitoring of the length of a putatively positive signal in order to determine whether the signal interruption is valid and not a glitch, is known in the art of data collection and would be known to one of obvious skill in the art.

As for claim 17, Smith also teaches wherein at least one pair of sensors is a threshold pair of sensors. ("As a vehicle 5 of a certain height travels past the optical pairs, it blocks off the signal sent by the 
As for claim 18, Smith teaches wherein said at least two [sensors] comprises a plurality of [sensors] located at a height such that said signal link will be broken by a vehicle passing between said pair of sensors, and at least one pair of sensors located at a height above said plurality of [sensors]. (See Fig. 4a. For an example of specifically laser sensors in such a configuration, see Figure 5 of Jiang.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as modified by Jiang, as applied to claim 16 above, and further in view of Fujieda.
Neither Smith nor Jiang mention specifically differentiating between vehicle classes. However Fujieda teaches wherein said detection subsystem is configured to differentiate between at least two types of vehicles breaking said signal link simultaneously. (See Table 1, and Fig. 9 a, b)
It would have been obvious to one of ordinary skill in the art at the time of the application to use the classification abilities of Fujieda when implementing the sensing system of Smith, as modified by the sensors of Jiang. The motivation would be to parse the signal data into indicating different classes of vehicles.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lundin in light of Baskaran and in light of Ikefuchi.
As for claim 20, Lundin teaches a computer program embodied on a non-transitory computer readable medium, the computer program comprising computer instructions for execution by a processor, said computer instructions comprising: ("The described steps 601-606 thus may be performed by a computer algorithm, a machine executable code, a non-transitory computer-readable medium, or a software instructions programmed into a suitable programmable logic such as the processor 720 in the control arrangement 510."  Pg. 18 lines 13-16)
a first set of computer instructions comprising a detection subsystem algorithm that processes out signals output from a plurality of sensors placed at preselected positions along a road to detect a presence of a vehicle on the road and determine a height of a said vehicle, ("…one or several sensors situated on other vehicles and/ or infrastructure at the road side may be used for performing measurements on the vehicle 101/ vehicle combination 100 and thereby estimate the requested dimension value. The dimension value may comprise e.g. vehicle length, vehicle height, vehicle width, vehicle weight, vehicle type, trailer type, vehicle combination length, vehicle combination height, vehicle combination width, vehicle combination weight, axle weight of vehicle/ trailer/ vehicle combination, vehicle combination type, or similar dimension value of the vehicle 101 ." pgs. 5-6.)  
Lundin does not specifically mention using the measured height to determine if the vehicle is overly tall for a warning system.  However, Baskaran teaches
a first set of computer instructions comprising a detection subsystem algorithm that processes out signals output from a plurality of sensors placed at preselected positions along a road to detect a presence of a vehicle on the road and determine a height of a said vehicle [and] determines if an overheiqht condition exists for said vehicle by comparing said height to a set height value; where the detection subsystem algorithm [determines] if an overheight condition exists for said vehicle by comparing said height to a set height value; ("...a linear interrupt sensor may extend entirely or partially a roadway, at an exemplary height of seven feet above the roadway such that any vehicle with a vehicle height seven feet or above interrupts the linear interrupt sensor and indicate to the vehicle height calculation system 120 that the vehicle height 114 is seven feet or above. The vehicle height 114 may be communicated to the height alert program 140 via the electronic tolling system 130." Col. 2 lines 35-43 (an interrupt sensor necessarily requires two parts))
and a second set of computer instructions comprising a warning subsystem algorithm that receives an indication from the first set of computer instructions indicating when an overheight vehicle has been detected in said lane based upon said comparison and causes a warning indicator to be triggered.( See method in Figure 2. Warning is sent in steps 210 and 212.)
It would have been obvious for one of ordinary skill in the art at the time of the application to use the computer readable medium of Lundin to implement computer instructions implementing the height warning system of Baskaran. The motivation would have been to implement Baskaran’s measurement and height warning methods.
Neither Lundin nor Baskaran specifically teach where the detection subsystem algorithm identifies a lane of the road in which said vehicle is present based upon at least a portion of said signals output by said plurality of sensors. However, Ikefuchi teaches where the detection subsystem algorithm identifies a lane of the road in which said vehicle is present based upon at least a portion of said signals output by said plurality of sensors. (Fig. 2 shows a grid of vertical sensors crossed with horizontal sensors. "...according to the present invention, the apparatus further comprises a plurality of scanning distance measuring means for measuring a distance from above, and a plurality of detecting means for detecting the presence or absence of an object from a side, wherein the plurality of distance measuring means and the detecting means Is used to measure the height and width of the traveling vehicle and the traveling lane."[0005]. The detection subsystem algorithm is inherent in the detection system. See Figs. 1 and 3.) 
It would have been obvious for one of ordinary skill in the art at the time of the application to use the sensor grid of Ikefuchi in the height warning system of Baskaran. The motivation would have been to increase the measuring capabilities of the system and allow lane discrimination as well. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661